Citation Nr: 1713040	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-27 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral eye disability, asserted as the residuals of an in-service automobile accident, to include a laceration scar above the left eye, foreign body entrapment, degeneration of surrounding muscle tissue, and bilateral nuclear cataracts.

2.  Entitlement to service connection for refractive error of the eyes, to include myopia, astigmatism, and presbyopia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to service connection for bilateral eye disability.  

The Board notes that the Veteran's eye claim encompasses variously described sets of manifestations and theories of entitlement.  The Board has separated these manifestations into separate issues as reflected on the title page, above, to ensure that all of the Veteran's eye matters are addressed.  The Board has jurisdiction to consider each of these issues because each distinct set of contentions has been contemplated by the RO in its adjudication of the Veteran's case, and the Veteran has been consistently presenting arguments with respect to each theory of entitlement to benefits throughout his claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral eye disability.  Unfortunately, the Board finds that additional development must be conducted before these claims can be adjudicated on the merits.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Refractive errors of the eyes are congenital or developmental defects and are not diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  In the absence of superimposed disease or injury, service connection may not be considered for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, because it is a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury during service that caused a resultant disability).

In addition, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except for defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such condition.  Only those conditions as recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet App.231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the veteran meets his burden of demonstrating an increase in disability during service, then the preexisting condition is presumed to have been aggravated in service, and the burden is on the Secretary to rebut the presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the preexisting condition was due to the natural progress of the condition.  Horn, 25 Vet. App. at 235 n.6; 38 U.S.C.A. § 1153.

Here, in his February 2007 claim, the Veteran described various manifestations and theories for which he believes service connection for bilateral eye disability is warranted.  First, he noted that, while on active duty in December 1970, he was in a serious car accident in which "[h]e was pinned under a vehicle after an impact, and suffered burns and nerve injuries . . . .  The burns were caused by chemicals dripping on him while pinned.  Some oil got in his eyes, and in a laceration on his left eye."  He reported that he received his initial treatment at St. Mary's Hospital in Athens, Georgia (from which records could not be obtained), and that "[h]is eyes were flushed and covered with blinders which were removed after about three days."  He essentially contends that he suffers from residual disability due to these injuries.

Second, he noted that, "[u]pon his entry into active duty, ... his eyes were examined and defective vision noted of 20/200, left eye, and 20/70 in his right eye."  He further noted that "[a]fter a lengthy hospitalization at the Naval Hospital, veteran was checked for failing vision, and an examination October 19, 1971, revealed []that his visual acuity had decreased to 20/300 in his left eye and to 20/200 in his right eye."  He essentially contends that he suffers from decreased visual acuity that occurred during service.  

Third, he noted that, "[a]fter his medical discharge from service, veteran has continued to have problems with his eyes, including redness, swelling and pain."  He reported that he underwent surgery in July 1980 to remove "a foreign body in the area of the previous laceration," "around the orbital ridge of the left eye."  He noted that an August 1980 biopsy report of the excision "shows history to severe trauma with surgical repair to this site due to Auto accident 10 years ago."  He noted that "[t]he R/O is listed as reaction to foreign body, and the report shows the lesion to be unusual, and very uncommon, with extensive degeneration of the muscle tissues."  He noted that an additional surgery was performed at the same site in October 1980, and a cover was put over the eye.  The Veteran essentially contends that he suffers from residuals of this automobile accident, including damage that was caused by the foreign body that became embedded around his left eye.

A review of the Veteran's service treatment records reveals that he reported having "eye trouble" on his April 1969 Report of Medical History at pre-induction, at which time he was noted to be nearsighted.  His April 1969 Report of Medical Examination at pre-induction indicated that his distant vision was 20/200 (corrected to 20/20), bilaterally; refraction by -1.75, bilaterally; and near vision was J4 in the right eye and J2 in the left eye (corrected to 20/20, bilaterally).  The Veteran entered active duty service on May 26, 1969.  Three days later, on May 29, 1969, his vision was tested at the Naval Training Center in Great Lakes, Illinois.  At that time, his vision was reported to be 20/70 in his right eye and 20/200 in his left eye.  In June 1969, he was referred to the Optometry Clinic in Great Lakes, Illinois, for defective vision, at which time it was noted that his vision was corrected to 20/20, bilaterally, and that he was visually qualified for enlistment in the U.S. Navy.  However, a routine vision check in October 1971 indicated that his uncorrected right eye vision was 20/200 (corrected to 20/20) and that his uncorrected left eye vision was 20/300 (with aided acuity of 20/30).  This suggests a worsening of visual acuity since the previous tests conducted near the time of his induction.  

A review of post-service treatment records reveal private records from July 1980 in which the clinical diagnosis was, "Surgical excision, left eyebrow.  History of severe trauma with surgical repair at this site post auto accident 10 yrs. ago.  Exploration of tissue.  R/O Reaction to foreign body."  At that time, the Veteran underwent surgery to excise a small, darkly colored tumor beneath the left eyebrow.  In October 1980, the Veteran again underwent surgery to excise a lesion beneath the left eyebrow.  

The Veteran was provided with a VA ophthalmology examination in October 2009, at which time he was diagnosed as having nuclear cataracts, bilaterally; myopia, astigmatism, and presbyopia; and status post removal of eyebrow tumor.  In an addendum opinion, the ophthalmologist indicated that:

There is a medical record from May of 1969 by a Dr. Fields, stating that the patient's uncorrected distance visual acuity was 20/70 in the right eye and 20/200 in the left eye and that his best-corrected distance visual acuity was 20/20 in each eye.  There is another record stating that the patient was evaluated in December of 1970 when he was involved in a serious automobile accident in which he was pinned under a vehicle after an impact.  Chemicals dripped into his eyes and he had a laceration of an eyelid that was surgically repaired.  There is another record by a Dr. Gonard, in October of 1971, once again stating that the patient's uncorrected distance visual acuity was 20/200 in right eye and 20/300 left eye and this could be corrected to 20/20 in each eye.

In a July 2012 statement, the Veteran's representative argued that there was no record or verifiable records to show that the Veteran's bilateral eye conditions were congenital in nature.  

After additional records were added to the claims file, in its May 2015 Remand, the Board directed that the Veteran be provided with another VA examination by an appropriate examiner to determine the nature and etiology of any current eye conditions.  Pursuant to the Board's May 2015 Remand, the Veteran was provided with a VA eye conditions examination in August 2015, at which time the examiner diagnosed the Veteran as having moderate visual loss and presumed alcohol related toxic/nutritional optic neuropathy.  However, the examiner opined that:

No records regarding July and October 1980 surgeries found in my review of VBMS. Records from injury Dec 1970 automobile accidents notes upper extremity injuries but no notation of injuries involving the face, head or eyes. Thus, I cannot relate 1980 eyelid surgery to injuries noted in review of STR's from 1970 MVA; no notation of chemical injuries to eyes or any eye injury at time of MVA.  

Visual loss on exam more likely than not related to toxic/nutritional optic neuropathy OU given hx of alcohol abuse and alcoholic cirrhosis requiring liver transplant--VF testing not diagnostic of this condition but exam is suggestive of this and visual loss is related to presumed bilateral optic neuropathy OU. Scar below left brow by hx related to 1980 operation but no records or indication as diagnosis that required this surgery and no records found of July and Oct 1980 surgery found. No significant cataract noted on my examination.  

Myopia was noted in optometry exam in June 1969 and preexisted the MVA and eyelid surgery; myopia is less on exam today than in 1969 and there is no rationale relation of refractive error to eye surgery or MVA and no putative reason for this to be exacerbated by either.

In a December 2015 addendum opinion, the VA examiner added that:

1) There is no evidence of nuclear cataract formation on my examination of the patient; thus there can be no relation to his prior military serv[ic]e or accident.;

2) There are no residual[s] noted on exam related to left brow scar; I cannot comment on July and Oct 1980 surgeries to give opinion as I have no records of the surgeries or the condition for which surgery was done other than patient history.  Records of his Dec 1970 injury noted left shoulder burns and brachial plexus injuries; there were no notations of any injury above the neck related to this thus it is less likely than not that his current eye condition has any relation to his 1970 injuries involving left neck and shoulder.

3) As already stated in my original opinion, there are is no evidence of ocular surface damage or injury on examination of the patient's eyes and no records to support any chemical exposure to his eyes during noted injuries; thus, it is is more likely than not that veteran's myopia/astigmatism/presbyopia represent natural history of his aging eyes. There is no rationale to relate these conditions to he previous injuries.

Additionally, as summarized the primary cause of veteran's visual loss in presumed toxic/nutritional optic neuropathy related to hx of prior alcohol abuse which has lead to alcoholic cirrhosis.

In light of the Veteran's claim that he had a preexisting eye disability that was aggravated during his period of active duty service, the Board finds that an opinion should be obtained as to whether there is clear and unmistakable medical evidence that the Veteran had an eye disability that preexisted his military service and, if so, whether there is clear and unmistakable evidence that the preexisting eye disability was not aggravated by service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (providing that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided); see also  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (stating that the Board may not base a decision on its own unsubstantiated medical conclusions).  

The Board emphasizes that "clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131; Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

Finally, the Board notes that the August 2015 VA examiner indicated that, "No records regarding July and October 1980 surgeries found in my review of VBMS."  However, the Board emphasizes that these post-service treatment records are currently associated with the Veteran's claims file, and were submitted with his initial informal claim of entitlement to service connection for an eye disability in February 2007.  The Board's May 2015 Remand explicitly directed the VA examiner to discuss these medical treatment records when formulating the requested etiological opinion.  As such, another opinion should be obtained to determine whether it is at least likely as not that the Veteran has a current eye disability that is related to his period of active duty service, with consideration of these July 1980 and October 1980 private treatment records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the etiology of his eye disabilities.  The examiner should review the Veteran's claims file and note that review in the examination report.  In particular, the examiner should review records regarding July and October 1980 surgeries submitted with his initial informal claim of entitlement to service connection for an eye disability in February 2007.

The examiner is requested to opine as to: 

* Whether there is clear and unmistakable (obvious and manifest) evidence that an eye disability preexisted the Veteran's active duty service, to include a congenital or developmental defect or refractive error of the eye; and, if so, whether there is clear and unmistakable (obvious and manifest) evidence that any such eye disability was not aggravated by his active duty service (beyond the natural progression of the disease).

* If there is clear and unmistakable (obvious and manifest) evidence that a congenital or developmental defect or a refractive error of the eye preexisted the Veteran's active duty service, whether it is at least as likely as not that such was subjected to a superimposed disease or injury which created additional disability.  Any such additional disability must be specified.

The Board emphasizes that "clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254, 258 (1999).

* The examiner is also asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that any current eye disability began in service, was caused by service, or is otherwise related to service.  In formulating this opinion, the examiner should discuss whether the July 1980 and October 1980 surgeries were performed in connection with any eye injury that was sustained by the Veteran during service.  In particular, the examiner should discuss whether the medical evidence pertaining to the site of the 1980 surgeries describes the same site as the 1970 laceration.

The examiner must provide a complete rationale for each opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, then the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2.  Thereafter, readjudicate the claims based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, then he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




